Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 3/5/21.

The application has been amended as follows: 
Claim 18. The resin composition according to claim 1, wherein an amount of cellulose acetate propionate is from 50% by mass to 60% by mass of the total amount of resin components present in the resin composition.

Claim 20. The resin composition according to claim 1, wherein the esterified starch accounts for 20% by mass to 50% by mass of the total amount of resin components present in the resin composition.

Reasons for Allowance

The prima facie case of obviousness has been overcome by showing unexpected results. 
Further, as indicated in the Declaration, the references applied in the Office Action fail to describe or suggest that such remarkable effects/superior properties could or should have been achieved by materials described therein, nor do the applied references even describe the possibility of obtaining such improved properties. Thus, the claimed combination of features provides remarkable effects that are unexpected (i.e., by one skilled in the art) over Kawakita, Suzuki and Itoh.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/5/21